     Case 2:17-md-02785-DDC-TJJ Document 1546 Filed 04/19/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



IN RE: EpiPen (Epinephrine Injection, USP)       CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                       Hon. Daniel D. Crabtree

This document applies to the Sanofi case         Hon. Teresa J. James




                               CERTIFICATE OF SERVICE

       This is to certify that I caused a true and correct copy of the Expert Reply Report of Dr.
Fiona M. Scott Morton, the Expert Report of Dr. Mary Ann Michelis: Rebuttal Report, the
Second Expert Rebuttal Report of Eduardo Schur, and the Rebuttal Expert Report of J. Lawrence
Stevens to be served upon the following counsel to Mylan in this matter by email on April 18,
2019:

Philip A. Sechler
Kathryn Zecca
Ralph Mayrell
Jessica Ettinger
Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP
2000 K Street NW, 4th Floor
Washington, DC 20006
psechler@robbinsrussell.com
kzecca@robbinsrussell.com
rmayrell@robbinsrussell.com
jettinger@robbinsrussell.com

Attorneys for Defendants Mylan Inc.
and Mylan Specialty L.P.



New York, New York
Dated: April 19, 2019

                                                    _/s/ Eric Hochstadt_______
                                                    Eric Hochstadt
